Exhibit CLASS B PROMISSORY NOTE Loan Amount:$41,949,038.22Note Date: April 30, 1998 FOR VALUE RECEIVED, M-SIX PENVEST II BUSINESS TRUST, a Delaware business trust, and M-SIX PENVEST II BUSINESS TRUST (LA), a Delaware limited partnership and M-SIX PEN VEST II LIMITED PARTNERSHIP (NEV.), a Delaware limited partnership (together with their respective permitted successors and assigns, collectively referred to herein as "Owner), hereby jointly and severally promise to pay to the order of THE CAPITAL COMPANY OF AMERICA LLC, a Delaware limited liability company, as successor in interest to NOMURA ASSET CAPITAL CORPORATION, a Delaware corporation (together with its successors and assigns referred to herein as "Lender"), or order, the principal sum $41,949,038.22 of and all other amounts advanced by Lender to or on behalf of Owner pursuant to the Indenture (as hereinafter defined) or any other Loan Document (as defined in the Indenture) and allocated to this Class B Note pursuant to the Indenture (collectively, as such amount may be reduced from time to time as the result of the payment or prepayment thereof, the "Principal Amount") and interest thereon from the date hereof until the Class B Maturity Date (as defined below), at the rate of the lesser of (i) seven and 03/100 percent (7.03%) per annum (the "Fixed Rate"), plus interest on any overdue principal, interest and Make-Whole Premium (as defined in the Indenture), if any, at the lesser of the Default Rate (as defined in the Indenture) or the Maximum Rate as set forth below, or (ii) the Maximum Rate. All computations of interest shall be calculated on a 360-day year based on twelve 30-day months. In addition, Owner agrees to pay to Lender a late payment charge of four percent (4%) (the "Late Charge") of any payment of principal, interest, Make-Whole Premium or Defeasance Deposit payment made more than two (2) Business Days after the delivery of written notice to Owner and Tenant (as defined in the Indenture) that such amount and any payment then due under the Master Lease (as defined in the Indenture) has not been paid when the same is due, which Late Charge shall be due with any such late payment provided, however, that such Late Charge shall not be due until thirty (30) days after failure to pay the Balloon Payment (as defined below) on the Class B Maturity Date. Owner shall pay installments of principal and interest on this Class B Note and a balloon payment of principal only on this Class B Note (each a "Debt Service Payment"), which shall be payable on the dates specified herein (each such date a "Payment
